MEMORANDUM **
Petitioner, Ralph Chetram Naraine, seeks review of a final removal order of the Board of Immigration Appeals (BIA). We deny Naraine’s petition.
The actions Naraine relies on in support of his assertion that he is a battered spouse are discrete events that do not rise to the level of abuse sufficient for Naraine *732to be considered a battered spouse. There was no “physical or mental injury” and no pattern of domestic violence, rather four or five discrete and isolated acts over seven years. See 8 C.F.R. § 204.2(c)(l)(vi).
Similarly, Naraine’s assertions that his wife’s threats, coupled with the physical acts, constitute “extreme cruelty,” also fail. There is no evidence that Petitioner’s wife’s threats led to manipulation and control. Naraine left his marriage because of finances, not because of threats or mistreatment. Furthermore, like the physical conduct at issue, the threats were discrete occurrences that are not pervasive enough to be considered as an “extreme concept of domestic violence.” See Hernandez v. Ashcroft, 345 F.3d 824, 840 (9th Cir.2003).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *732courts of this circuit except as provided by Ninth Circuit Rule 36-3.